In proceedings to (1) validate petitions designating Kenneth E. Bernhardt as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 11, and (2) invalidate the said petitions, the appeals, which have been transferred to this court by an order of the Appellate Division, First Judicial Department, dated April 19, 1977, are from two judgments of the Supreme Court, Bronx County, both dated April 11, 1977 and made after a hearing, (1) the first of which denied the application to validate the petitions and (2) the second of which granted the application to invalidate the petitions. Judgments affirmed, without costs or disbursements. The candidate’s designating petitions were properly invalidated for the failure of the subscribing witnesses to register the number of signatures contained on each page of the petition in the attestation clause (see Matter of King v Van Wart, 67 Misc 2d 592, affd 37 AD2d 773). The fact that the cover sheet of each petition may have stated the correct number of total signatures contained therein, is no safeguard against the unauthorized addition of signatures after the individual sheets have been attested to by *599the subscribing witness. Moreover, we have perused copies of the nominating petitions and have found several instances where the date of the attestation is earlier than the date of the signatures on the same sheet. Whether such errors were inadvertent or not, they highlight the important purpose served by the individual numbering requirement of subdivision 3 of ■section 135 of the Election Law. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.